Case 5:20-cv-10829-JEL-APP ECF No. 445, PageID.11484 Filed 12/04/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

  ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO
    SUBMIT ADDITIONAL EVIDENCE TO DEFENDANTS’
 RESPONSE OPPOSING ENTRY OF EMERGENCY RELIEF [408]

       On November 12, 2020, Defendants filed a Motion for Leave to

 Submit an Additional Exhibit to Defendants’ response to Plaintiffs’

 motion for emergency relief to respond to the COVID-19 outbreak at

 Calhoun County Correctional Facility (“CCCF”). (ECF No. 408.)

 Defendants’ additional exhibit includes a collection of six photographs.
Case 5:20-cv-10829-JEL-APP ECF No. 445, PageID.11485 Filed 12/04/20 Page 2 of 2




 Defendants’ Motion for Leave to Submit an Additional Exhibit is

 GRANTED.

      IT IS SO ORDERED.

 Dated: December 4, 2020                  s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge



                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on December 4, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      2
